(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción del demandado apelado para que se desestime el presente recurso por ser éste frívolo y no haber sido proseguido con la debida diligencia;
' Por cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de San Juan aparece que la sentencia recurrida fué dictada en marzo 11 de 1940; que el escrito de apelación para ante esta Corte Suprema fué radicado en 18 de abril de 1940; y que desde esa fecha hasta el presente el demandante apelante no ha practicado gestión alguna tendiente a perfeccionar su apelación, ni ha solicitado prórroga del término señalado por la ley para la pre-paración y radicación de la transcripción de la evidencia;
Por lo tanto, de acuerdo con lo dispuesto por el artículo 299 del Código de Enjuiciamiento Civil y por las reglas 40, 58, 59 y 60 del Reglamento de este Tribunal se desestima el recurso.